Order entered June 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00259-CV

                        GLORIA VALICHKOFSKY BEY, Appellant

                                                  V.

           CHURCHILL PROPERTIES, LLC, AND MISTY POSEY, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-07116

                                            ORDER
       The reporter’s record in this accelerated appeal is overdue.    By postcard dated May 2,

2019, we notified Marcey Poeckes, Official Court Reporter for the 298th Judicial District Court,

that the reporter’s record was overdue and directed her to file the reporter’s record within ten

days. To date, the reporter’s record has not been filed and Ms. Poeckes has not corresponded

with the Court regarding the reporter’s record.

       Accordingly, we ORDER Marcey Poeckes to file, within TEN DAYS of the date of this

order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or (3)

written verification that appellant has been found not entitled to proceed without payment of

costs. We notify appellant that if we receive verification she have not requested the reporter’s

record or has been found not entitled to proceed without payment of costs and has not paid for
or made arrangements to pay for the reporter’s record, we will order the appeal submitted

without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Emily Tobolowsky
       Presiding Judge
       298th Judicial District Court

       Marcey Poeckes
       Official Court Reporter
       298th Judicial District Court

       All parties


                                                    /s/       ROBERT D. BURNS, III
                                                              CHIEF JUSTICE